As Filed with the Securities and Exchange Commission on July 31, 2007 Post-Effective Amendment No.2 to Registration Statement on FormS-3 (Registration No. 333-113834) SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Post-Effective Amendment No.2 To Form S-3 REGISTRATION STATEMENT Under THE SECURITIES ACT OF 1933 ARMOR HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 52-3392443 (I.R.S. Employer Identification No.) 13386 International Parkway Jacksonville, Florida 32218 (Address of Principal Executive Offices) (For Co-Registrants, please see "Table of Co-Registrants" on the following page) Walter P. Havenstein Principal Executive Officer and Director Armor Holdings, Inc. 13386 International Parkway Jacksonville, Florida 32218 (904)741-5400 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copy to: Sheila C. Cheston Senior Vice President, General Counsel and Secretary BAE Systems, Inc. 1601 Research Boulevard Rockville, Maryland 20850 (301) 838-6000 2 TABLE OF CO-REGISTRANTS Name State or Other Jurisdiction of Formation I.R.S. Employer Identification Number 911EP, Inc. Delaware 13-4213473 Armor Holdings Aerospace & Defense, Inc. (f/k/a AHI Bulletproof Acquisition Corp.) Delaware 05-0592796 AHI Properties I, LLC (f/k/a AHI Properties I, Inc.) Delaware 01-0718252 AI Capital Corp.* Arizona 86-0768865 Armor Brands, Inc. Delaware 80-0051043 ArmorGroup Services, LLC* Delaware 52-2295786 Armor Holdings Forensics, L.L.C. (f/k/a Armor Holdings Forensics, Inc.) Delaware 59-3678749 Armor Holdings GP, LLC Delaware 59-3678751 Armor Holdings LP, LLC Delaware 59-3678750 Armor Holdings Mobile Security, L.L.C. Delaware 59-3753134 Armor Holdings Payroll Services, LLC Delaware 42-1563404 Armor Holdings Products, L.L.C. (f/k/a Armor Holdings Products, Inc.) Delaware 59-2044869 Armor Holdings Properties, Inc. Delaware 59-3410197 Armor Safety Products Company Delaware 43-1960312 ASD Capital Corp.* Arizona 86-0789385 B-Square, Inc.* Texas 75-2508507 Break-Free Armor Corp.* Delaware 05-0592799 Break-Free, Inc.* Delaware 33-0367696 Casco International, Inc.* New Hampshire 02-0361726 CCEC Capital Corp. * Arizona 86-0763929 CDR International, Inc. Delaware 56-2010802 Defense Technology Corporation of America Delaware 83-0318312 Hatch Imports, Inc. California 95-2497492 Identicator, Inc.* Delaware 59-3756251 International Center for Safety Education, Inc.* Arizona 86-0787589 Monadnock Lifetime Products, Inc. Delaware 02-0528875 Monadnock Lifetime Products, Inc. New Hampshire 02-0303656 Monadnock Police Training Council, Inc.* New Hampshire 02-0423584 NAP Properties, Ltd. California 95-4230863 NAP Property Managers, LLC California 33-0755818 Network Audit Systems, Inc.* Delaware 16-1558713 New Technologies Armor, Inc. Delaware 93-1221356 ODV Holdings Corp.* Delaware 81-0644583 Centigon USA, LLC (f/k/a O'Gara-Hess & Eisenhardt Armoring Company, L.L.C.) Delaware 31-1258139 3 Pro-Tech Armored Products ofMassachusetts, Inc. Massachusetts 04-2989918 Ramtech Development Corp* Delaware 05-0592801 Safari Land Ltd., Inc. California 95-2291390 Safariland Government Sales, Inc. California 33-0798807 SAI Capital Corp.* Arizona 86-0772587 Simula Aerospace & Defense Group, Inc. Arizona 86-0742551 Simula, Inc. Arizona 86-0320129 Simula Polymers Systems, Inc.* Arizona 86-0979231 Simula Technologies, Inc.* Arizona 86-0842935 Simula Transportation Equipment Corporation* Arizona 86-0742552 Speedfeed Acquisition Corp.* Delaware 03-0419829 The O'Gara Company* Ohio 31-1726886 The name, address, including zip code, and telephone number of the agent for service of process of these entities is Walter B. Havenstein at 13386 International Parkway, Jacksonville, Florida 32218, telephone number (904) 741-5400. *These entities were originally parties to the registration statement, but no longer exist or are no longer owned by Armor Holdings, Inc. or its direct or indirect subsidiaries. See the Explanatory Note under “Deregistration of Securities”. 4 Deregistration of Securities Pursuant to Rule 478(a)(4) under the Securities Act of 1933, as amended, Armor Holdings, Inc. (the “Company”) hereby withdraws from registration under this Post-Effective Amendment No. 2 any and all debt securities, shares of Preferred Stock, par value $0.01 per share, shares of Common Stock, par value $0.01 per share, debt and equity warrants and guarantees of debt securities of the Company (the “Securities”) originally registered under the Registration Statement on Form S-3 (File No. 333-113834) which have not been issued.Following the merger of the Company with Jaguar Acquisition Sub Inc., a wholly owned subsidiary of BAE Systems, Inc., such Securities will not be issued or sold. Explanatory note:Certain of the co-registrants are no longer in existence or are no longer owned by the Company or its direct or indirect subsidiaries. This Post-Effective Amendment is being signed by the Company and the remaining co-registrants on behalf of all registrants. 5 Signatures Pursuant to the requirements of the Securities Act of 1933, as amended, Armor Holdings, Inc. certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on FormS-3 and has duly caused this Post-Effective Amendment No.2 to its Registration Statement on FormS-3 (File No.333-113834) to be signed on its behalf by the undersigned, thereunto duly authorized, in Rockville, Maryland, on the 31st day of July, 2007. ARMOR HOLDINGS, INC. By: /s/ Walter P. Havenstein Name:Walter P. Havenstein Title:Principal Executive Officer and Director Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No.2 to the Registration Statement on FormS-3 (File No.333-113834) has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Walter P. Havenstein Principal Executive Officer and Director July 31, 2007 Name: Walter P. Havenstein /s/ Robert T. Murphy Principal Financial Officer July 31, 2007 Name: Robert T. Murphy /s/ Gary C. Slack Principal Accounting Officer July 31, 2007 Name: Gary C. Slack /s/ Sheila C. Cheston Director July 31, 2007 Name: Sheila C. Cheston 6 Signatures Pursuant to the requirements of the Securities Act of 1933, as amended, the entities below certify that they have reasonable grounds to believe that they meet all of the requirements for filing on FormS-3 and have duly caused this Post-Effective Amendment No.2 to the Registration Statement on FormS-3 (File No.333-113834) to be signed on their behalf by the undersigned, thereunto duly authorized, in Jacksonville, Florida, on the 31st day of July, 2007. 911EP, INC. ARMOR SAFETY PRODUCTS COMPANY DEFENSE TECHNOLOGY CORPORATION OF AMERICA MONADNOCK LIFETIME PRODUCTS, INC. (DE) MONADNOCK LIFETIME PRODUCTS, INC. (NH) PRO-TECH ARMORED PRODUCTS OF MASSACHUSETTS, INC. SAFARILAND GOVERNMENT SALES, INC. SAFARI LAND LTD, INC. By: /s/ Scott O’Brien Name: Scott O’Brien Title: President Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No.2 to the Registration Statement on FormS-3 (File No.333-113834) has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/Glenn Heiar Director July 31, 2007 Name: Glenn Heiar /s/ Scott O’Brien Director and President (Principal Executive Officer) July 31, 2007 Name: Scott O’Brien /s/ Ian Graham Director July 31, 2007 Name: Ian Graham /s/ Mark Williams Treasurer (Principal Financial Officer) July 31, 2007 Name: Mark Williams 7 Signatures Pursuant to the requirements of the Securities Act of 1933, as amended, the entity listed below certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on FormS-3 and has duly caused this Post-Effective Amendment No.2 to its Registration Statement on FormS-3 (File No.333-113834) to be signed on its behalf by the undersigned, thereunto duly authorized, in Jacksonville, Florida, on the 31st day of July, 2007. AHI PROPERTIES I, LLC (f/k/a AHI PROPERTIES I, INC.) By: /s/Glenn Heiar Name:Glenn Heiar Title:President Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No.2 to the Registration Statement on FormS-3 (File No.333-113834) has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Glenn J. Heiar Manager and President (Principal Executive Officer) July 31, 2007 Name: Glenn J. Heiar /s/ Ian Graham Manager and Vice President July 31, 2007 Name: Ian Graham /s/ Ken Fredericks Manager July 31, 2007 Name: Ken Fredericks /s/ H. Douglas Goforth Vice President and Treasurer (Principal Financial Officer) July 31, 2007 Name: H. Douglas Goforth 8 Signatures Pursuant to the requirements of the Securities Act of 1933, as amended, the entity listed below certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on FormS-3 and has duly caused this Post-Effective Amendment No.2 to its Registration Statement on FormS-3 (File No.333-113834) to be signed on its behalf by the undersigned, thereunto duly authorized, in Jacksonville, Florida, on the 31st day of July, 2007. ARMOR BRANDS, INC. By: /s/Glenn Heiar Name:Glenn Heiar Title:President Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No.2 to the Registration Statement on FormS-3 (File No.333-113834) has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Glenn J. Heiar President and Director (Principal Executive Officer) July 31, 2007 Name: Glenn J. Heiar /s/ H. Douglas Goforth Treasurer (Principal Financial Officer) July 31, 2007 Name: H. Douglas Goforth /s/ Ian Graham Director July 31, 2007 Name: Ian Graham /s/ Ken Fredericks Director July 31, 2007 Name: Ken Fredericks 9 Signatures Pursuant to the requirements of the Securities Act of 1933, as amended, the entity listed below certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on FormS-3 and has duly caused this Post-Effective Amendment No.2 to its Registration Statement on FormS-3 (File No.333-113834) to be signed on its behalf by the undersigned, thereunto duly authorized, in Jacksonville, Florida, on the 31st day of July, 2007. ARMORHOLDINGS FORENSICS, L.L.C. (f/k/a ARMOR HOLDINGS FORENSICS, INC.) By: /s/Scott O’Brien Name:Scott O’Brien Title:President Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No.2 to the Registration Statement on FormS-3 (File No.333-113834) has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Scott O’Brien Manager and President (Principal Executive Officer) July 31, 2007 Name: Scott O’Brien /s/Glenn Heiar Manager July 31, 2007 Name: Glenn Heiar /s/ Ian Graham Manager, Vice President and Secretary July 31, 2007 Name: Ian Graham /s/ Mark Williams Treasurer (Principal Financial Officer) July 31, 2007 Name: Mark Williams 10 Signatures Pursuant to the requirements of the Securities Act of 1933, as amended, the entity listed below certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on FormS-3 and has duly caused this Post-Effective Amendment No.2 to its Registration Statement on FormS-3 (File No.333-113834) to be signed on its behalf by the undersigned, thereunto duly authorized, in Jacksonville, Florida, on the 31st day of July, 2007. ARMOR HOLDINGS GP, LLC By: /s/Glenn Heiar Name:Glenn Heiar Title:President Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No.2 to the Registration Statement on FormS-3 (File No.333-113834) has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Glenn J. Heiar Manager and President (Principal Executive Officer) July 31, 2007 Name: Glenn J. Heiar /s/ Ian Graham Manager, Vice President and Secretary July 31, 2007 Name: Ian Graham /s/ H. Douglas Goforth Vice President and Treasurer (Principal Financial Officer) July 31, 2007 Name: H. Douglas Goforth /s/ Ken Fredericks Manager July 31, 2007 Name: Ken Fredericks 11 Signatures Pursuant to the requirements of the Securities Act of 1933, as amended, the entity listed below certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on FormS-3 and has duly caused this Post-Effective Amendment No.2 to its Registration Statement on FormS-3 (File No.333-113834) to be signed on its behalf by the undersigned, thereunto duly authorized, in Jacksonville, Florida, on the 31st day of July, 2007. ARMOR HOLDINGS LP, LLC By: * Name:Glenn Heiar Title:President Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No.2 to the Registration Statement on FormS-3 (File No.333-113834) has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date * Manager and President (Principal Executive Officer) July 31, 2007 Name: Glenn J. Heiar /s/ H. Douglas Goforth Vice President and Treasurer (Principal Financial Officer) July 31, 2007 Name: H. Douglas Goforth /s/ Ken Fredericks Manager July 31, 2007 Name: Ken Fredericks /s/ Ian Graham Manager July 31, 2007 Name: Ian Graham *By: /s/ Robert R. Schiller Name: Robert R. Schiller Title: Attorney-in-fact 12 Signatures Pursuant to the requirements of the Securities Act of 1933, as amended, the entity listed below certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on FormS-3 and has duly caused this Post-Effective Amendment No.2 to its Registration Statement on FormS-3 (File No.333-113834) to be signed on its behalf by the undersigned, thereunto duly authorized, in Jacksonville, Florida, on the 31st day of July, 2007. ARMOR HOLDINGS MOBILE SECURITY, L.L.C. By: /s/Gary Allen Name:Gary Allen Title:President Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No.2 to the Registration Statement on FormS-3 (File No.333-113834) has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Gary Allen Manager and President (Principal Executive Officer) July 31, 2007 Name: Gary Allen /s/ John Belza Vice President and Treasurer (Principal Financial Officer) July 31, 2007 Name: John Belza /s/ Ian Graham Manager July 31, 2007 Name: Ian Graham /s/ Glenn Heiar Manager July 31, 2007 Name: Glenn Heiar 13 Signatures Pursuant to the requirements of the Securities Act of 1933, as amended, the entity listed below certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on FormS-3 and has duly caused this Post-Effective Amendment No.2 to its Registration Statement on FormS-3 (File No.333-113834) to be signed on its behalf by the undersigned, thereunto duly authorized, in Jacksonville, Florida, on the 31st day of July, 2007. ARMOR HOLDINGS PAYROLL SERVICES, LLC By: * Name:Glenn Heiar Title:Manager Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No.2 to the Registration Statement on FormS-3 (File No.333-113834) has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date * Manager July 31, 2007 Name: Glenn J. Heiar /s/ Scott O’Brien Manager July 31, 2007 Name: Scott O’Brien /s/ Ian Graham Manager July 31, 2007 Name: Ian Graham /s/ Mark Williams Vice President and Treasurer (Principal Financial Officer) July 31, 2007 Name: Mark Williams *By: /s/ Robert R. Schiller Name: Robert R. Schiller Title: Attorney-in-fact 14 Signatures Pursuant to the requirements of the Securities Act of 1933, as amended, the entity listed below certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on FormS-3 and has duly caused this Post-Effective Amendment No.2 to its Registration Statement on FormS-3 (File No.333-113834) to be signed on its behalf by the undersigned, thereunto duly authorized, in Jacksonville, Florida, on the 31st day of July, 2007. ARMOR HOLDINGS PRODUCTS, L.L.C. (f/k/a ARMOR HOLDINGS PRODUCTS, INC.) By: /s/Scott O’Brien Name:Scott O’Brien Title:President Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No.2 to the Registration Statement on FormS-3 (File No.333-113834) has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/Scott O’Brien Manager and President (Principal Executive Officer) July 31, 2007 Name: Scott O’Brien /s/ Glenn Heiar Manager July 31, 2007 Name: Glenn Heiar /s/ Ian Graham Manager, Vice President and Secretary July 31, 2007 Name: Ian Graham /s/ Mark Williams Treasurer (Principal Financial Officer) July 31, 2007 Name: Mark Williams 15 Signatures Pursuant to the requirements of the Securities Act of 1933, as amended, the entity listed below certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on FormS-3 and has duly caused this Post-Effective Amendment No.2 to its Registration Statement on FormS-3 (File No.333-113834) to be signed on its behalf by the undersigned, thereunto duly authorized, in Jacksonville, Florida, on the 31st day of July, 2007. ARMOR HOLDINGS PROPERTIES, INC. By: * Name:Glenn Heiar Title:President Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No.2 to the Registration Statement on FormS-3 (File No.333-113834) has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date * Director and President (Principal Executive Officer) July 31, 2007 Name: Glenn J. Heiar /s/ Ian Graham Director, Vice President and Secretary July 31, 2007 Name: Ian Graham /s/ Ken Fredericks Director July 31, 2007 Name: Ken Fredericks /s/ H. Douglas Goforth Vice President and Treasurer (Principal Financial Officer) July 31, 2007 Name: H. Douglas Goforth *By: /s/ Robert R. Schiller Name: Robert R. Schiller Title: Attorney-in-fact 16 Signatures Pursuant to the requirements of the Securities Act of 1933, as amended, the entity listed below certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on FormS-3 and has duly caused this Post-Effective Amendment No.2 to its Registration Statement on FormS-3 (File No.333-113834) to be signed on its behalf by the undersigned, thereunto duly authorized, in Jacksonville, Florida, on the 31st day of July, 2007. CDR INTERNATIONAL, INC. By: * Name:Glenn Heiar Title:President Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No.2 to the Registration Statement on FormS-3 (File No.333-113834) has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date * Director and President (Principal Executive Officer) July 31, 2007 Name: Glenn J. Heiar /s/ H. Douglas Goforth Vice President and Treasurer (Principal Financial Officer) July 31, 2007 Name: H. Douglas Goforth /s/ Ian Graham Manager July 31, 2007 Name: Ian Graham /s/ Ken Fredericks Manager July 31, 2007 Name: Ken Fredericks *By: /s/ Robert R. Schiller Name: Robert R. Schiller Title: Attorney-in-fact 17 Signatures Pursuant to the requirements of the Securities Act of 1933, as amended, the entity listed below certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on FormS-3 and has duly caused this Post-Effective Amendment No.2 to its Registration Statement on FormS-3 (File No.333-113834) to be signed on its behalf by the undersigned, thereunto duly authorized, in Jacksonville, Florida, on the 31st day of July, 2007. NAP PROPERTIES, LTD. By: NAP Property Managers, LLC, as General Partner By: Armor Holdings Properties, Inc., as Managing Member By: /s/Glenn Heiar Name:Glenn Heiar Title:President Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No.2 to the Registration Statement on FormS-3 (File No.333-113834) has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Glenn J. Heiar Director and President of Armor Holdings July 31, 2007 Name: Glenn J. Heiar Properties, Inc., Managing Member of General Partner of NAP Properties, Ltd.(Principal Executive Officer) /s/ Ian Graham Director July 31, 2007 Name: Ian Graham /s/ Ken Fredericks Director July 31, 2007 Name: Ken Fredericks /s/ H. Douglas Goforth Vice President and Treasurer (Principal Financial Officer) July 31, 2007 Name: H. Douglas Goforth 18 Signatures Pursuant to the requirements of the Securities Act of 1933, as amended, the entity listed below certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on FormS-3 and has duly caused this Post-Effective Amendment No.2 to its Registration Statement on FormS-3 (File No.333-113834) to be signed on its behalf by the undersigned, thereunto duly authorized, in Jacksonville, Florida, on the 31st day of July, 2007. NAP PROPERTY MANAGERS, LLC By: Armor Holdings Properties, Inc., as Managing Member By: /s/Glenn Heiar Name:Glenn Heiar Title:President Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No.2 to the Registration Statement on FormS-3 (File No.333-113834) has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Glenn J. Heiar Director and President of Armor Holdings July 31, 2007 Name: Glenn J. Heiar Properties, Inc., Managing Member of NAP Property Managers, LLC (Principal Executive Officer) /s/ Ian Graham Director July 31, 2007 Name: Ian Graham /s/ Ken Fredericks Director July 31, 2007 Name: Ken Fredericks /s/ H. Douglas Goforth Vice President and Treasurer (Principal Financial Officer) July 31, 2007 Name: H. Douglas Goforth 19 Signatures Pursuant to the requirements of the Securities Act of 1933, as amended, the entity listed below certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on FormS-3 and has duly caused this Post-Effective Amendment No.2 to its Registration Statement on FormS-3 (File No.333-113834) to be signed on its behalf by the undersigned, thereunto duly authorized, in Jacksonville, Florida, on the 31st day of July, 2007. NEW TECHNOLOGIES ARMOR, INC. By: /s/Scott O’Brien Name:Scott O’Brien Title:President Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No.2 to the Registration Statement on FormS-3 (File No.333-113834) has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Scott O’Brien Director and President (Principal Executive Officer) July 31, 2007 Name: Scott O’Brien * Director July 31, 2007 Name: Glenn J. Heiar /s/ Ian Graham Director, Vice President and Secretary July 31, 2007 Name: Ian Graham /s/Mark Williams Vice President and Treasurer (Principal Financial Officer) July 31, 2007 Name: Mark Williams *By: /s/ Robert R. Schiller Name: Robert R. Schiller Title: Attorney-in-fact 20 Signatures Pursuant to the requirements of the Securities Act of 1933, as amended, the entity listed below certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on FormS-3 and has duly caused this Post-Effective Amendment No.2 to its Registration Statement on FormS-3 (File No.333-113834) to be signed on its behalf by the undersigned, thereunto duly authorized, in Jacksonville, Florida, on the 31st day of July, 2007. CENTIGON USA, LLC (f/k/a O'GARA-HESS & EISENHARDT ARMORING COMPANY, L.L.C.) By: /s/Gary Allen Name:Gary Allen Title:Presidentand Manager Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No.2 to the Registration Statement on FormS-3 (File No.333-113834) has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Glenn J. Heiar Manager July 31, 2007 Name: Glenn J. Heiar /s/ Gary Allen Manager, President (Principal Executive Officer) July 31, 2007 Name: Gary Allen /s/ Ian Graham Manager, Vice President and Secretary July 31, 2007 Name: Ian Graham /s/ John Belza Vice President and Treasurer (Principal Financial Officer) July 31, 2007 Name: John Belza 21 Signatures Pursuant to the requirements of the Securities Act of 1933, as amended, the entities below certify that they have reasonable grounds to believe that they meet all of the requirements for filing on FormS-3 and have duly caused this Post-Effective Amendment No.2 to the Registration Statement on FormS-3 (File No.333-113834) to be signed on their behalf by the undersigned, thereunto duly authorized, in Jacksonville, Florida, on the 31st day of July, 2007. ARMOR HOLDINGS AEROSPACE & DEFENSE, INC. (f/k/a AHI BULLETPROOF ACQUISITION CORP.) SIMULA AEROSPACE & DEFENSE GROUP, INC. SIMULA, INC. By: * Name:Robert Mecredy Title:President Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No.2 to the Registration Statement on FormS-3 (File No.333-113834) has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date * Director and President (Principal Executive Officer) July 31, 2007 Name: Robert Mecredy * Director July 31, 2007 Name: Glenn J. Heiar /s/ John Richter Vice President and Treasurer (Principal Financial Officer) July 31, 2007 Name: John Richter /s/ Ian Graham Director and Vice President July 31, 2007 Name: Ian Graham *By: /s/ Robert R. Schiller Name: Robert R. Schiller Title: Attorney-in-fact 22 Signatures Pursuant to the requirements of the Securities Act of 1933, as amended, the entity listed below certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on FormS-3 and has duly caused this Post-Effective Amendment No.2 to its Registration Statement on FormS-3 (File No.333-113834) to be signed on its behalf by the undersigned, thereunto duly authorized, in Jacksonville, Florida, on the 31st day of July, 2007. HATCH IMPORTS, INC. By: /s/Scott O’Brien Name:Scott O’Brien Title:President Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No.2 to the Registration Statement on FormS-3 (File No.333-113834) has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Scott O’Brien Director and President (Principal Executive Officer) July 31, 2007 Name: Scott O’Brien * Director July 31, 2007 Name: Glenn J. Heiar * Vice President and Treasurer (Principal Financial Officer) July 31, 2007 Name: Mark Williams /s/ Ian Graham Director and Vice President July 31, 2007 Name: Ian Graham *By: /s/ Robert R. Schiller Name: Robert R. Schiller Title: Attorney-in-fact
